DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2022 was filed after the mailing date of the notice of allowance on 6/21/2022.  Applicants paid the fee set forth in 37 CFR 1.17(p).  Applicants checked certification statement 37 CFR 1.97(e)(2).  Thus Applicants have complied with the requirements of 37 CFR 1.97(c).
The patent documents and foreign documents cited on the 9/8/2022 IDS have been considered.  No copy of the two listed NPL references (Kylaoja et al and Matter et al) were provided, no copy can be located in application files of prior-filed applications 15/596237, 13/915569, or 11/799606.  These two references have been ‘lined through’ as they have not been considered.
The 9/8/2022 submission included copies of the PTO-892s and PTO-1449s from prior-filed application 15/596237.  Submission of the PTO-892 and PTO-1449s are not proper information disclosure statements, and the references cited therein have not been considered by the Examiner unless previously cited on the PTO-892 of 3/7/2022 or otherwise listed on the 9/8/2022 IDS.  

Allowable Subject Matter
	Claims 1-12 and 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633